Case 2:19-cv-13429-PDB-DRG ECF No. 83 filed 07/08/20   PageID.2975      Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 GENERAL MOTORS LLC,
 GENERAL MOTORS COMPANY,                         Case No. 19-cv-13429

                      Plaintiffs,                Paul D. Borman
 v.                                              United States District Judge

 FCA US LLC, FIAT CHRYSLER                       David R. Grand
 AUTOMOBILES N.V., ALPHONS                       United States Magistrate Judge
 IACOBELLI, JEROME DURDEN,
 MICHAEL BROWN,

                Defendants.
 ______________________________/


                                    JUDGMENT

      For the reasons stated in an Order entered this same day, it is ORDERED

AND ADJUDGED that Defendants’ Motions to Dismiss (ECF Nos. 41, 42, and 50)

are GRANTED and Plaintiffs’ Complaint (ECF No. 1) is DISMISSED WITH

PREJUDICE.

IT IS SO ORDERED.



Dated: July 8, 2020                      s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge
